         Case 3:21-cv-00229-KAD Document 17 Filed 05/12/21 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT
JOESSEAN CRISPIN,                        :
     Plaintiff,                          :
                                         :
v.                                       :    3:21cv229 (KAD)
                                         :
BRADY, et al.,                           :
    Defendants.                          :

     ORDER ON MOTION FOR RECONSIDERATION AND MOTION FOR LEAVE
                   TO PROCEED IN FORMA PAUPERIS

       On February 23, 2021, the plaintiff. Jossean Crispin (“Crispin”), filed his complaint in

this matter and sought to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 in this civil

rights action. ECF Nos. 1, 2. On March 16, 2021, the court denied Crispin’s motion to proceed in

forma pauperis, noting that he had received a settlement of $1,000 on August 25, 2020, had an

average six-month account balance of $1,077.27, monthly deposits of $933.33, and an account

balance of $580.05 on the date he filed his application. ECF No. 7. The court directed him to pay

the filing fee to commence this action. Id. Crispin now seeks reconsideration of that decision. See

ECF Nos. 12, 13, 14, 16.

       The Court first observes that the motion for reconsideration is not timely filed as more

than seven days has passed since the court denied the motion to proceed in forma pauperis.

Notwithstanding, the court addresses the motion on the merits. “The standard for granting [a

motion for reconsideration] is strict, and reconsideration will generally be denied unless the

moving party can point to controlling decisions or data that the court overlooked—matters, in

other words, that might reasonably be expected to alter the conclusion reached by the court.”

Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (citations omitted). This District’s

Local Rule state that: “Such motions will generally be denied unless the movant can point to

                                                 1
           Case 3:21-cv-00229-KAD Document 17 Filed 05/12/21 Page 2 of 3



controlling decisions or data that the court overlooked in the initial decision or order” and require

that the motion “be accompanied by a memorandum setting forth concisely the controlling

decisions or data the movant believes the court overlooked.” D. Conn. L. Civ. R. 7(c)1.

“Reconsideration is not intended for the court to reexamine a decision or the party to reframe a

failed motion.” Fan v. United States, 710 F. App’x 23, 24 (2d Cir. Case (citing Questrom v.

Federated Dep't Stores, Inc., 192 F.R.D. 128, 130 (S.D.N.Y. 2000)); accord Shrader, 70 F.3d at

257 (“[A] motion to reconsider should not be granted where the moving party seeks solely to

relitigate an issue already decided.”).

         Crispin asserts that he was incorrectly denied permission to proceed in forma pauperis

because he received his settlement funds more than six months1 prior to filing his complaint, that

he filled out information on the application improperly due to his learning disability, and that he

cannot pay the filing fee. ECF No. 12. However, his inmate account statement for the period of

six months prior to the filing of his complaint shows that he received a settlement of $1,000 on

August 23, 2020, $1,200 on January 6, 2021, and $600 on January 6, 2021, and that he had

sufficient funds to pay the filing fee at the time he filed his complaint on February 23, 2021. ECF

Nos. 3, 15. Crispin’s application did not present even a close question as to whether he should be

denied in forma pauperis. See ECF No. 7. Crispin has not identified any law or facts overlooked

by the court in denying his motion to proceed in forma pauperis. Accordingly, Crispin’s motion

for reconsideration [ECF No. 12] and his new motion for leave to proceed in forma pauperis

[ECF No. 8] are DENIED. Crispin shall submit the filing fee within twenty (20) days from the

date of this order or the case will be dismissed.


1 The court notes that question 6 of the in forma pauperis application asks inmates about receipt of funds during a
twelve-month period prior to the prisoner’s application motion.
                                                         2
 Case 3:21-cv-00229-KAD Document 17 Filed 05/12/21 Page 3 of 3



SO ORDERED this 11th day of May 2021, at Bridgeport, Connecticut.


                           ____/s/__________________
                           Kari A. Dooley
                           United States District Judge




                                    3
